Citation Nr: 1029189	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for skin cancer of the 
face.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to November 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The case is currently under the jurisdiction of the 
Muskogee, Oklahoma, RO.  The Veteran appeared at a Travel Board 
Hearing before the undersigned Acting Veterans Law Judge in June 
2010; a transcript is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Correspondence from the National Personnel Records Center (NPRC) 
indicates that the Veteran's service treatment records were 
likely destroyed by fire.  Particularly in cases where, as here, 
a veteran's service treatment records have been lost or 
destroyed, VA has a heightened duty to assist the veteran in 
development of his claim.  See Dixon v. Derwinski, 3 Vet. App. 
261 (1992).

The Veteran contends that his skin cancer of the face is related 
to his period of service.  He has reported treatment up to 2007 
from a private physician in Tulsa, Oklahoma.  The record shows 
skin cancer treatments in 2003 and 2004 but does not contain 
complete records of treatment of the Veteran from this physician, 
and such should be obtained.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to 
assist includes obtaining relevant VA and private medical records 
when the existence and location of such records has been made 
known to VA.  38 U.S.C.A. § 5103A(b).  

The Veteran also reports that he injured both knees in paratroop 
training during service and that he had both knees replaced in 
the early 1950s at St. Francis Hospital in Tulsa.  He also 
reports treatment at that time from a private physician, which 
the hearing transcript notes as "Dr. Practor" and the 
undersigned's hearing notes show as "Dr. Plaster."  Such 
records of knee treatment so close to the Veteran's period of 
active duty, if available, would likely aid the Veteran's claim 
and would trigger the need for a VA examination to assess the 
nature and etiology of any current knee disorder(s).

Additionally, the Veteran reports he has been treated at VA 
facilities in Tulsa and Muskogee, Oklahoma.  These records should 
be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request complete treatment records of the 
Veteran from the VAMC in Muskogee, Oklahoma, 
and the VA treatment facility in Tulsa, 
Oklahoma.  All records obtained should be 
associated with the claims folder.  If no 
such records are available from those 
sources, that fact must be noted for the 
record.  

2.  Provide the Veteran with an Authorization 
and Consent to Release Information, VA Form 
21-4142, for the private treatment providers 
to which he referred at the time of his June 
2010 hearing testimony.  Subsequent to the 
return of the VA Form 21-4142 from the 
Veteran, obtain his private treatment 
records.  If a negative response is received 
from the Veteran, or any treatment provider, 
the claims file must be properly documented 
in this regard.  Specifically, the Board is 
interested in records from St. Francis 
Hospital in Tulsa, Oklahoma, from the early 
1950s; treatment records from Dr. Practor or 
Plaster (contact the Veteran for 
clarification) from the 1950s; and complete 
records of treatment of the Veteran from 
Scott W. Meyers, M.D., in Tulsa, Oklahoma.

3.  If and only if records are obtained 
from St. Francis Hospital/Dr. 
Plaster/Practor, schedule the Veteran for a 
VA orthopedic examination to determine the 
nature and likely etiology of any current 
left and/or right knee disorder(s).  The 
claims file must be made available to the 
examiner for review prior to the examination.  
All necessary tests should be performed.  

Based on the review of the record, the 
medical professional should answer the 
following question:

Is it at least as likely as not (i.e., there 
is a 50 percent or greater probability) that 
any currently demonstrated disorder of the 
left or right knee is causally related to the 
Veteran's active duty service, to include 
paratroop training?

A rationale for all opinions expressed should 
be provided.

4.  Readjudicate the Veteran's claims for 
service connection, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If a decision remains adverse to 
the Veteran, he and his representative should 
be furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



